Third District Court of Appeal
                                State of Florida

                         Opinion filed November 15, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D17-2019
                          Lower Tribunal No. 11-16075
                              ________________


                               A.S., the Mother,
                                     Petitioner,

                                         vs.

                  Department of Children and Families,
                                    Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Rosa C. Figarola, Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for petitioner.

      Karla Perkins, for the Department of Children and Families, for respondent.

Before ROTHENBERG, C.J., and FERNANDEZ, and LUCK, JJ.

      FERNANDEZ, J.

      A.S., the mother of the minor children, petitions this Court to enter a writ of

certiorari quashing the trial court’s order requiring that A.S. stay away from her
mother, V.S., the grandmother of the minor children, who is the permanent

guardian of A.S.’s minor children. A.S. has failed to demonstrate a departure from

the essential requirements of law that cannot be remedied on direct appeal, thus we

deny the petition for writ of certiorari.

        On August 2, 2017, the trial court heard evidence concerning the petition for

injunction against domestic violence filed by V.S., seeking an order directing A.S.

to stay away from V.S. At the conclusion of the hearing, the trial court entered the

Stay Away Order, not in the pending domestic violence case that was the subject of

the hearing, but in the closed permanent guardianship that pertains to A.S., her

children, and V.S., as permanent guardian.

        A.S. complains that the permanent guardianship was reopened without

notice, and cites to the provisions of Florida Statute section 39.621(10)1 and

Department of Children & Families v. B.D., 102 So. 3d 707 (Fla. 1st DCA 2012),


1   Section 39.621(10) reads as follows:

        The permanency placement is intended to continue until the child
        reaches the age of majority and may not be disturbed absent a finding
        by the court that the circumstances of the permanency placement are
        no longer in the best interest of the child. If a parent who has not had
        his or her parental rights terminated makes a motion for reunification
        or increased contact with the child, the court shall hold a hearing to
        determine whether the dependency case should be reopened and
        whether there should be a modification of the order. At the hearing,
        the parent must demonstrate that the safety, well-being, and physical,
        mental, and emotional health of the child is not endangered by the
        modification.

                                            2
for the proposition that the trial court may not reopen the permanent guardianship

without giving proper notice to the mother and ensuring that she is properly

represented by counsel or, at minimum, ensuring that she is informed of her right

to counsel in the dependency proceeding. However, section 39.621(10) and B.D.

are intended to prescribe the procedure that the trial court must follow when a

parent files a motion to reopen a permanent guardianship for the purpose of

securing additional time with the minor children or a change in custody. No

language in the statutory provision or the cited case precludes a trial court from

acting sua sponte in the best interest of the minor children, when appropriate.

       Consequently, because A.S. has failed to demonstrate a departure from the

essential requirements of law that cannot be remedied on direct appeal, we deny

the petition for writ of certiorari.

       Petition denied.




                                          3